United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       August 12, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-61073
                             Summary Calendar


            OLGUINE BERTINEAU; MARIE MICHELLE BERTINEAU,

                               Petitioners,

                                  versus

            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                               Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 497 180
                        --------------------

Before BENAVIDES DENNIS and OWEN, Circuit Judges

PER CURIAM:*

     Olguine   Bertineau     (“Bertineau”)    and   her   daughter,     Marie

Michelle Bertineau,** both natives and citizens of Haiti, petition

this court to review the decision of the Board of Immigration

Appeals    (BIA)   denying    Bertineau’s     application    for     asylum,

withholding of removal, and relief under the Convention Against

Torture.    Bertineau challenges the BIA’s determination that her

application for asylum was untimely under 8 U.S.C.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       Marie Michelle Bertineau’s claim for immigration relief
is derivative of her mother’s eligibility for relief
                                      No. 04-61073
                                           -2-

§    1158(a)(2).          We   lack     jurisdiction    to     review    the    BIA’s

determination that Bertineau’s asylum application was not timely.

8 U.S.C. § 1158(a)(3).

      With regard to Bertineau’s argument that the BIA erred in

denying her application for withholding of removal, we conclude

that substantial evidence supports the BIA’s determination that

Bertineau did not meet her burden of establishing either past

persecution    or    a    likelihood      of   future   persecution.          See   Efe

v.   Ashcroft,      293    F.3d   899,     906   (5th   Cir.    2002);    8    C.F.R.

§ 208.16(b).

      Bertineau’s appellate brief does not address the BIA’s denial

of relief under the Convention Against Torture.                  Accordingly, she

has waived the issue.          See Rodriguez v. INS, 9 F.3d 408, 414 n.15

(5th Cir. 1993).

      The petition for review is DENIED.